             Case 4:19-cv-02237-HSG Document 119 Filed 06/25/20 Page 1 of 3




     WENTZELEE BOTHA, SBN #207029
 1
     wbotha@brownandwinters.com
 2   RYAN D. DROBEK, SBN #319396
     rdrobek@brownandwinters.com
 3   Brown & Winters
     120 Birmingham Drive
 4
     Cardiff-by-the-Sea, CA 92007-1737
 5   Tel: 760-633-4485/Fax: 760-633-4427

 6
 7   Attorneys for Plaintiff and Counterdefendant,
     THE CITY OF WALNUT CREEK
 8
 9
10
11
12
13                             UNITED STATES DISTRICT COURT

14                          NORTHERN DISTRICT OF CALIFORNIA
15
16
17   IN RE                                 )             Lead Case No.: 4:19-CV-02237 HSG
                                           )             [Consolidated with 4:19-cv-03556 HSG]
18   AMERICAN BANKERS INSURANCE            )
     COMPANY OF FLORIDA                    )
19   _____________________________________ )             STIPULATION FOR DISMISSAL OF
20                                         )             ATLANTA INTERNATIONAL
     CITY OF WALNUT CREEK,                 )             INSURANCE COMPANY WITH
21                                         )             PREJUDICE AND [PROPOSED] ORDER
          Plaintiff,                       )
22
                                           )
23   vs.                                   )
                                           )
24   ADMIRAL INSURANCE COMPANY, a          )
     corporation; et al.,                  )
25
                                           )
26          Defendants.                    )
                                           )
27                                         )
28

                                                     1
     ___________________________________________________________________________________
     STIPULATION FOR DISMISSAL OF AIIC WITH PREJUDICE AND [PROPOSED ORDER]
     4:19-cv-02237 - HSG
              Case 4:19-cv-02237-HSG Document 119 Filed 06/25/20 Page 2 of 3




 1          Plaintiff CITY OF WALNUT CREEK (CITY), and Defendant ATLANTA INTERNATIONAL
 2   INSURANCE COMPANY, formerly known as DRAKE INSURANCE COMPANY OF NEW YORK
 3   (AIIC), have reached a settlement between them in this action.
 4          IT IS HEREBY STIPULATED by and between CITY and AIIC, through their attorneys of
 5   record, that AIIC shall be dismissed with prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2)
 6   with each side to bear its own costs and attorneys’ fees.
 7          THE PARTIES FURTHER STIPULATE that they will notify the Court after AIIC makes its
 8   settlement payment under the settlement agreement.
 9          THE PARTIES FURTHER STIPULATE that the Court will retain jurisdiction over AIIC in this
10   lawsuit until AIIC makes its settlement payment under their settlement agreement pursuant to Kokkonen
11   v. Guardian Life Ins. Co., 511 U.S. 375 (1994), after which time this Court’s jurisdiction over AIIC
12   shall expire.
13          IT IS SO STIPULATED.
14                                                 Respectfully submitted,
15   Dated: June 24, 2020                          BROWN & WINTERS
16
17                                             By: s/ Wentzelee Botha
                                                  Wentzelee Botha
18
                                                  Ryan D. Drobek
19                                                Attorneys for Plaintiff and
                                                  Counter-defendant, CITY OF WALNUT CREEK
20
     Dated: June 24, 2020
21
                                                   NICOLAIDES FINK THORPE MICHAELIDES
22                                                 SULLIVAN LLP

23
                                                   By: s/ Ethan H. Seibert
24
                                                   Sara M. Thorpe
25                                                 Ethan H. Seibert
                                                   Attorneys for Defendant ATLANTA
26                                                 INTERNATIONAL INSURANCE
27                                                 COMPANY f/k/a DRAKE INSURANCE
                                                   COMPANY OF NEW YORK
28   ///

                                                     2
     ___________________________________________________________________________________
     STIPULATION FOR DISMISSAL OF AIIC WITH PREJUDICE AND [PROPOSED ORDER]
     4:19-cv-02237 - HSG
              Case 4:19-cv-02237-HSG Document 119 Filed 06/25/20 Page 3 of 3




 1
                                        [PROPOSED] ORDER
 2          The Court having considered the stipulation of the parties, and good cause appearing
 3   therefor, orders as follows:
 4              x   This action is dismissed with prejudice as against Defendant Atlanta International
 5   Insurance Company, formerly known as Drake Insurance Company of New York (AIIC),
 6   pursuant to Federal Rule of Civil Procedure 41(a)(2).

 7              x   The City of Walnut Creek (City) and AIIC shall each bear its own costs and
     attorneys’ fees.
 8
                x   The City and AIIC shall notify the Court after AIIC makes its settlement payment
 9
     under the settlement agreement.
10
                x   The Court shall retain jurisdiction over AIIC in this lawsuit until AIIC makes its
11
     settlement payment under the settlement agreement, after which time this Court’s jurisdiction
12
     over AIIC shall expire.
13
14          IT IS SO ORDERED.
15
16   Dated: _________________
               6/25/2020                          ________________________________________
                                                  Honorable Haywood S. Gilliam, Jr.
17
                                                  United States District Judge
18                                                Northern District of California

19
20
21
22
23
24
25
26
27
28

                                                    3
     ___________________________________________________________________________________
     STIPULATION FOR DISMISSAL OF AIIC WITH PREJUDICE AND [PROPOSED ORDER]
     4:19-cv-02237 - HSG
